ORDER

PER CURIAM:
AND NOW, this 16th day of August, 1995, Robert Charles Zimmer having been disbarred from the practice of law in the District of Columbia by Order of the District of Columbia Court of Appeals dated February 10,1994, and in the State of Florida by Order of the Supreme Court of Florida dated September 1, 1994; the said Robert Charles Zimmer having been directed on June 19, 1995, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Robert Charles Zimmer is disbarred from the practice of law in this Commonwealth, retroactive to September 30, 1992, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
MONTEMURO, J., is sitting by designation.